          Case 6:20-bk-01801-KSJ         Doc 23        Filed 03/31/20   Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                                                         Case No. 6:20-bk-01801-KSJ

In re:                                                   Chapter: 11

Must Cure Obesity

Debtor.
________________________________________/


APPLICATION OF MUST CURE OBESITY TO EMPLOY AMBER ROBINSON
     AND ROBINSON LAW OFFICE PLLC AS DEBTOR’S COUNSEL


         MUST CURE OBESITY, debtor and debtor-in-possession (“Debtor”), submits

this application (hereby seeks authorization to employ Amber Robinson and law firm of

Robinson Law Office PLLC (“Law Firm”) to represent the Debtor in this case, and, in

support thereof, states:

1.       Robinson and Robinson Law Office have represented the Debtor since January

31, 2020, in Middle District of Florida Bankruptcy Case No. 8:20-bk-00963 and in the

above-styled case that was transferred from the Tampa Division.

2.       The duties and responsibilities of Robinson Law Office as counsel to the Debtor

shall include, but not be limited to, the following:

         (a)    to provide legal advice with respect to the powers,

         rights, and duties of the Debtor in the continued management and operation of its

         business;

         (b) to provide legal advice and consultation related to the legal and administrative

         requirements of operating this Chapter 11 bankruptcy case, including to assist




                                                                                            1
Case 6:20-bk-01801-KSJ          Doc 23      Filed 03/31/20     Page 2 of 5




your Applicant in complying with the procedural requirements of the Office of the

United States Trustee;

(c) to take all necessary actions to protect and preserve the Debtor’s Estate,

including prosecuting actions on the Debtor’s behalf, defending any action

commenced against the Debtor, and representing the Debtor’s interests in any

negotiations or litigation in which the Debtor may be involved, including

objections to the claims filed against the Debtor’s Estate;

(d) to prepare on behalf of your Applicant any necessary pleadings including

Applications, Motions, Answers, Orders, Complaints, Reports, or other

documents necessary or otherwise beneficial to the administration of the Debtor’s

Estate;

(e) to represent the Debtor’s interests at the Meeting of Creditors, pursuant to §

341 of the Bankruptcy Code, and at any other hearing scheduled before this Court

related to the Debtor;

(f) to assist and advise your Applicant in the formulation, negotiation, and

implementation of a Chapter 11 Plan and all documents related thereto;

(g) to assist and advise the Debtor with respect to negotiation, documentation,

implementation, consummation, and closing of corporate transactions, including

sales of assets, in this Chapter 11 bankruptcy case;

(h) to assist and advise the Debtor with respect to the use of cash collateral and

obtaining Debtor-in-Possession or exit financing and negotiating, drafting, and

seeking approval of any documents related thereto;




                                                                                     2
        Case 6:20-bk-01801-KSJ           Doc 23     Filed 03/31/20     Page 3 of 5




       (i) to review and analyze all claims filed against the Debtor’s Bankruptcy Estate

       and to advise and represent the Debtor in connection with the possible prosecution

       of objections to claims;

       (j) to assist and advise the Debtor concerning any executory contract and

       unexpired leases, including assumptions, assignments, rejections, and

       renegotiations;

       (k) to coordinate with other professionals employed in the case to rehabilitate the

       Debtor’s affairs; and

       (l) to perform all other bankruptcy related legal services for the Debtor that may

       be or become necessary during the administration of this case.

3.     To the best of Debtor’s knowledge, the attorney does not hold or represent any

interest adverse to the estate and the Debtor believes that the employment of this attorney

would be in the best interests of the estate.

4.     To the best of Debtor’s knowledge, neither Robinson nor Robinson Law Firm has

any connection with the creditors, any other party-in-interest, its respective attorneys and

accountants, the United States Trustee, or any persons employed by the United States

Trustee; neither does Robinson or Robinson Law Office represent, nor has it in the past,

the individual interests of any other officer, director, or shareholder of the Debtor.

5.     The terms of employment agreed to between the Debtor and Law Firm, subject to

approval of the Court, are that services will be billed at the firm’s standard hourly rate of

$125 per hour, subject to periodic adjustment to reflect economic and other

considerations Law Firm will apply its advance fee to its periodic billings subject to

interim and final applications for compensation and approval by the Court, and, at an




                                                                                             3
           Case 6:20-bk-01801-KSJ       Doc 23     Filed 03/31/20        Page 4 of 5




appropriate time, Law Firm may make application for an award of additional

compensation; and the Debtor, subject to Court approval, shall be responsible for all fees

and expenses incurred by Law Firm.

6.     Robinson Law Office received pre-petition fees of $2000 from the Debtor for the

initial filing of the bankruptcy. Debtor has agreed to pay an additional $5000 for

continued representation in the Chapter 11 bankruptcy proceeding and any ancillary

matters.

7.     Robinson files an Amended Disclosure of Compensation with this Application.

8.     Robinson asserts that none of the foregoing disclosures affect or impair the

disinterestedness of Robinson and Robinson Law Office.

9.     Attached to this application as Exhibit “A” is the proposed attorney’s affidavit

demonstrating Robinson and Robinson Law Office are disinterested as required by 11

U.S.C. § 327(a) and a verified statement as required under Bankruptcy Rule 2014.

10.    A proposed order for requested relief accompanies this Application.



       WHEREFORE, the Debtor respectfully requests the Honorable Court enter an

order, authorizing the employment of Amber Robinson and Robinson Law Office PLLC

to represent the Debtor on a general retainer, pursuant to 11 U.S.C. §§ 327 and 330, and

for such other relief that is just and proper under the circumstances.




       March 30, 2020
Date: __________________              ________________________________
                                      Don Juravin, Principal on behalf of
                                      Must Cure Obesity




                                                                                           4
        Case 6:20-bk-01801-KSJ          Doc 23     Filed 03/31/20     Page 5 of 5




                              CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing application was

served via CM/ECF and U.S. Mail, on all parties listed on the service list, this 31st day of

March 2020.



Respectfully submitted,


_______________________________________________

Amber Robinson
FL Bar No 0107215
Robinson Law Office PLLC
695 Central Ave Ste. 264
St. Petersburg, FL 33701
arobinson@arobinsonlawfirm.com
8136132400 (phone)
7273621979 (fax)
Counsel for Debtor




                                                                                          5
